Exhibit 10.2

 

BIOLARGO, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THERE IS AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

 

INSTRUMENT NO. 33199

ISSUED: January 31, 2019

 

 

THIS CERTIFIES THAT, for value received, Lincoln Park Capital Fund, LLC (the
“Holder”), is entitled upon the terms and subject to the limitations on exercise
and the conditions hereinafter set forth, at any time on or after the date
issued set forth above (the “Exercise Date”) and on or prior to the close of
business on January 31, 2024 (the “Termination Date”) but not thereafter, to
subscribe for and purchase from BioLargo, Inc., a Delaware corporation (the
“Company”), up to Fifty Thousand (50,000) shares (the “Warrant Shares”) of
common stock, par value, $0.00067, of the Company (the “Common Stock”). The
exercise price per share of the Common Stock under this Warrant shall be $0.25
subject to adjustment hereunder (the “Exercise Price”).

 

1.     Method of Exercise; Payment; Issuance of New Warrant.

 

(a)     Exercise of Warrant.  Exercise of the purchase rights represented by
this Warrant may be made, in whole or in part, at any time or times on or after
the Exercise Date and on or before the Termination Date by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Holder at the address of the Holder
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Exercise Form annexed hereto; and, within three (3) Trading Days (for
purposes herein, “Trading Day” means a day on which any of the following markets
or exchanges on which the Common Stock is listed or quoted is open for trading
on the date in question (“Trading Market”): the NYSE AMEX, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange or the OTC Markets (or any successors to any of the foregoing)),
of the date said Notice of Exercise is delivered to the Company, the Company
shall have received payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank. Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company.  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within one Business Day of receipt of such notice.  In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. The Holder and any assignee,
by acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.

 

- 1 -

--------------------------------------------------------------------------------

 

 

If the Market Price of one share of Common Stock is greater than the Exercise
Price, and the Warrant Shares are not subject to a registration statement filed
by the Company for the resale of the Warrant Shares that has been declared
effective by the Securities and Exchange Commission, the Holder may elect to
receive Warrant Shares pursuant to a cashless exercise, in lieu of a cash
exercise, equal to the value of this Warrant determined in the manner described
below (or of any portion thereof remaining unexercised) by surrender of this
Warrant and a Notice of Exercise, in which event the Company shall issue to
Holder a number of Common Stock computed using the following formula:

 

X = Y (A-B)

A

 

            Where:

X =

the number of Warrant Shares to be issued to Holder.

 

Y =

the number of Warrant Shares that the Holder elects to purchase under this
Warrant (at the date of such calculation).

 

A =

the Market Price (at the date of such calculation).

 

B =

Exercise Price (as adjusted to the date of such calculation).

 

 

 

(b)     Mechanics of Exercise.

 

(i)     Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the Transfer Agent (“Transfer Agent”
means American Stock Transfer & Trust Company, the current transfer agent of the
Company, with a mailing address of 6201-15th Avenue, Brooklyn, New York 11219
and a facsimile number of 718-236-2641, and any successor transfer agent of the
Company) to the Holder by crediting the account of the Holder’s prime broker
with the Depository Trust Company through its Deposit Withdrawal Agent
Commission (“DWAC”) system if the Company is then a participant in such system
and there is an effective Registration Statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by Holder, by the date that is
three (3) Trading Days after the latest of (A) the delivery to the Company of
the Notice of Exercise Form, (B) surrender of this Warrant (if required) and (C)
payment of the aggregate Exercise Price as set forth above (such date, the
“Warrant Share Delivery Date”). This Warrant shall be deemed to have been
exercised on the first date on which all of the foregoing have been delivered to
the Company. The Warrant Shares shall be deemed to have been issued, and Holder
or any other person so designated to be named therein shall be deemed to have
become a holder of record of such shares for all purposes, as of the date the
Warrant has been exercised, with payment to the Company of the Exercise Price
(or by cashless exercise, if permitted) and all taxes required to be paid by the
Holder, if any, pursuant to Section 1(c)(vi) prior to the issuance of such
shares, having been paid.  If the Company fails for any reason to deliver to the
Holder certificates evidencing the Warrant Shares subject to a Notice of
Exercise by the Warrant Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $5 per Trading Day
(increasing to $10 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered or Holder rescinds
such exercise. In the event that there is not an effective Registration
Statement permitting the issuance of the Warrant Shares to or resale of the
Warrant Shares by Holder, shares purchased hereunder shall be delivered to the
Holder by credit the account of the Holder at the Company’s Transfer Agent by
the date that is ten Trading Days after the latest of (A) the delivery to the
Company of the Notice of Exercise Form, (B) surrender of this Warrant (if
required) and (C) payment of the aggregate Exercise Price as set forth above
(such date, the “Warrant Share Delivery Date”).

 

- 2 -

--------------------------------------------------------------------------------

 

 

(ii)     Delivery of New Warrants Upon Exercise.  If this Warrant shall have
been exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

(iii)    Rescission Rights.  If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then, the Holder will have the right to rescind such exercise.

 

(iv)    Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder a
certificate or the certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder.  For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss.  Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

(v)     No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

(vi)    Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(vii)   Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

(viii)  “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets,
Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Company and reasonably acceptable to a majority in interest of the Securities
then outstanding, the fees and expenses of which shall be paid by the Company.

 

2.     Stock Fully Paid; Reservation of Shares. All Shares that may be issued
upon the exercise of the rights represented by this Warrant will, upon issuance,
be fully paid and nonassessable, and free from all preemptive rights, taxes,
liens and charges with respect to the issue thereof; provided, however, that the
Company shall not be required to pay any transfer taxes with respect to the
issue of shares in any name other than that of the registered holder hereof.
During the period within which the rights represented by this Warrant may be
exercised, the Company will at all times have authorized, and reserved for the
purpose of the issue upon exercise of the purchase rights evidenced by this
Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of the rights represented by this Warrant. The Company shall at all
times take all such action and obtain all such permits or orders as may be
necessary to enable the Company lawfully to issue such Common Stock as duly and
validly issued, fully paid and nonassessable shares upon exercise in full of
this Warrant.

 

3.     Call Provision. In the event that both of the following conditions are
met (the “Call Conditions”), the Company may “call” this Warrant requiring the
Holder purchase all or a portion of the Warrant Shares pursuant to the
provisions of this Paragraph: (i) the Closing Sale Price of the Common Stock for
each of ten (10) consecutive trading days, equals or exceeds $0.50 (subject to
adjustment for forward and reverse stock splits, recapitalizations, stock
dividends and the like after the date of issuance of this Warrant), and (ii) the
Warrant Shares are subject to an effective registration statement (“Registration
Statement”) filed with the Securities & Exchange Commission. If the Call
Conditions are satisfied concurrently, the Company may, within thirty (30)
calendar days of such day, call for cancellation of all or any portion of the
remaining Warrant Shares for which a Notice of Exercise Form has not yet been
delivered (such right, a “Call”). To exercise this right, the Company must
deliver to the registered Holder a written notice (a “Call Notice”), indicating
therein the unexercised portion of this Warrant to which such notice applies. In
the event a Notice of Exercise Form for any portion of this Warrant subject to
such Call Notice shall not have been received by the Company within thirty (30)
calendar days after the date of the Call Notice, then such portion shall be
forfeited in its entirety without payment or consideration to the registered
Holder.  “Closing Sale Price” means (i) the last closing trade price for the
Company’s common stock on the Nasdaq Stock Market, or (ii) if the foregoing does
not apply, the last trade price of such security in the over-the-counter market
for such security as reported by the OTC Markets.

 

- 4 -

--------------------------------------------------------------------------------

 

 

4.     Adjustment. This Warrant shall be subject to adjustment from time to time
upon the occurrence of certain events, as follows:

 

(a)     Adjustment for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the date hereof effect a subdivision of the
outstanding Common Stock, the Exercise Price then in effect immediately before
that subdivision shall be proportionately decreased. If the Company shall at any
time or from time to time after the date hereof combine the outstanding Common
Stock, the Exercise Price then in effect immediately before the combination
shall be proportionately increased. Any adjustment under this subsection shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

(b)     Adjustment for Certain Dividends and Distributions. In the event the
Company at any time or from time to time after the date hereof shall make or
issue a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Exercise Price shall be decreased as of
the time of such issuance, by multiplying the Exercise Price by a fraction:

 

 

(x)

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance; and

 

 

(y)

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance plus the
number of shares of Common Stock issuable in payment of such dividend or
distribution.

 

(c)     Adjustment of Number of Shares. Upon each adjustment of the Exercise
Price pursuant to either Section 4(a) or 4(b) of this Warrant, the number of
shares of Common Stock purchasable upon exercise of this Warrant shall be
adjusted to the number of shares of Common Stock, calculated to the nearest one
hundredth of a share, obtained by multiplying the number of shares of Common
Stock purchasable immediately prior to such adjustment upon the exercise of the
Warrant by the Exercise Price in effect prior to such adjustment and dividing
the product so obtained by the new Exercise Price.

 

(d)    Adjustment for Reclassification, Exchange and Substitution. If the Common
Stock issuable upon the exercise of this Warrant are changed into the same or
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination provided for in Section 4(a) above, a dividend or distribution
provided for in Section 4(b) above, or a reorganization, merger, consolidation
or sale of assets, provided for in Section 4(e) below), then and in any such
event the Holder shall have the right thereafter to exercise this Warrant into
the kind and amount of stock and other securities receivable upon such
recapitalization, reclassification or other change, by holders of the number of
shares of Common Stock for which this Warrant might have been exercised
immediately prior to such recapitalization, reclassification or change.

 

(e)    Reorganization, Mergers, Consolidations or Sales of Assets. If at any
time or from time to time there is a capital reorganization of the Common Stock
(other than a subdivision or combination provided for in Section 4(a) above, a
dividend or distribution provided for in Section 4(b) above, or a
reclassification or exchange of shares provided for in Section 4(d) above) or a
merger or consolidation of the Company with or into another entity, or a sale of
all or substantially all of the Company’s properties and assets to any other
person or entity, then, as a part of such reorganization, merger, consolidation
or sale, provision shall be made so that the Holder shall thereafter be entitled
to receive upon exercise of this Warrant the number of shares of stock or other
securities, money or property of the Company, or of the successor entity
resulting from such merger or consolidation or sale, to which a holder of Common
Stock deliverable upon conversion would have been entitled on such capital
reorganization, merger, consolidation, or sale. The Company shall not effect any
reorganization, merger, consolidation or sale unless prior to the consummation
thereof each entity or person (other than the Company) that may be required to
deliver any cash, securities or other property upon the exercise of this Warrant
shall assume, by written instrument delivered to the Holder, the obligation to
deliver to the Holder such cash, securities or other property as in accordance
with the foregoing provisions the Holder may be entitled to receive. The
foregoing provisions of this Section 4(e) shall similarly apply to successive
reorganizations, mergers, consolidations and sales.

 

- 5 -

--------------------------------------------------------------------------------

 

 

(f)      No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but will at all times in good
faith assist in the carrying out of all the provisions of this Section and in
the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the Holder against dilution or other
impairment. Without limiting the generality of the foregoing, the Company will
not issue any capital stock of any class which is preferred as to dividends or
as to the distribution of assets upon the voluntary or involuntary dissolution,
liquidation or winding up of the Company.

 

(g)     Notice of Adjustments. Whenever this Warrant shall be adjusted pursuant
to this Section 4, the Company shall make a certificate signed by an officer of
the Company setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the new Exercise Price and the type or the number of Shares
purchasable after giving effect to such adjustment, and shall cause copies of
such certificate to be mailed (by first class mail, postage prepaid) to the
Holder.

 

5.     Notice of Record Date. In the event:

 

 

(1)

that the Company declares a dividend (or any other distribution) on any of its
capital stock (including without limitation, its Common Stock);

 

 

(2)

that the Company repurchases or redeems any of its capital stock (including
without limitation, its Common Stock) or any rights to acquire such capital
stock;

 

 

(3)

that the Company subdivides or combines its outstanding shares of Common Stock;

 

 

(4)

of any reclassification of the Common Stock, or of any consolidation, merger or
share exchange of the Company into or with another entity, or of the sale of all
or substantially all of the assets of the Company;

 

 

(5)

of the involuntary or voluntary dissolution, liquidation or winding up of the
Company; or

 

 

(6)

of any offer of its Common Stock or any rights to acquire such Common Stock for
consideration paid per share of Common Stock less than the Exercise Price then
in effect.

 

then the Company shall notify the Holder at least 30 days prior to the date
specified in (A), (B) or (C) below, in writing stating:

 

(A)     the record date of such dividend, distribution, repurchase, redemption,
subdivision or combination, or, if a record is not to be taken, the date as to
which the holders of Common Stock of record to be entitled to such dividend,
distribution, repurchase, redemption, subdivision or combination are to be
determined;

 

- 6 -

--------------------------------------------------------------------------------

 

 

(B)     the date on which such reclassification, consolidation, merger, share
exchange, sale, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification,
consolidation, merger, sale, dissolution or winding up; or

 

(C)     the date on which such offering of its Common Stock or any rights to
acquire such Common Stock for consideration paid per share of Common Stock less
than the Exercise Price is expected to become consummated.

 

6.     Transfer of Warrant.

 

(a)     Transferability. This Warrant and all rights hereunder (including,
without limitation, any registration rights) are transferable, in whole or in
part, upon surrender of this Warrant at the principal office of the Company or
its designated agent, together with a written assignment of this Warrant
substantially in the form attached hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees, as applicable, and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled.  The Warrant, if properly assigned
in accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

 

(b)    New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 6(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.

 

(c)     Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

(d)     Understandings or Arrangements. Such Holder is acquiring this Warrant as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Warrant (this representation and warranty not limiting such
Holder’s right to sell the Warrant pursuant to the Registration Statement or
otherwise in compliance with applicable federal and state securities laws.) Such
Holder is acquiring this Warrant hereunder in the ordinary course of its
business.

 

7.     Miscellaneous.

 

(a)     No Rights as Stockholder Until Exercise.  This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 1(d)(i).

 

- 7 -

--------------------------------------------------------------------------------

 

 

(b)     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

(c)      Saturdays, Sundays, Holidays, etc.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then, such action may be taken or such right
may be exercised on the next succeeding business day.

 

(d)      Authorized Shares.

 

(i)     The Company covenants that, during the period the Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed. The Company covenants that all Warrant Shares which may be
issued upon the exercise of the purchase rights represented by this Warrant
will, upon exercise of the purchase rights represented by this Warrant and
payment for such Warrant Shares in accordance herewith, be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges created by the Company in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

(ii)    Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

(iii)   Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(e)     Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of Delaware law.

 

(f)      Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered, will have restrictions
upon resale imposed by state and federal securities laws.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(g)     Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies.  Without
limiting any other provision of this Warrant, if the Company willfully and
knowingly fails to comply with any provision of this Warrant, which results in
any material damages to the Holder, the Company shall pay to Holder such amounts
as shall be sufficient to cover any costs and expenses including, but not
limited to, reasonable attorneys’ fees, including those of appellate
proceedings, incurred by Holder in collecting any amounts due pursuant hereto or
in otherwise enforcing any of its rights, powers or remedies hereunder.

 

(h)    Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
electronic mail and facsimile) and delivered to the applicable party at its
address specified opposite its signature below, or at such other address as
shall be designated by such party in a written notice to the other. All such
notices and communications shall, when mailed, telegraphed, telexed, telecopied
or cabled or sent by overnight courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier.

 

(i)      Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(j)      Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

(k)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

(l)      Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holders holding
Warrants at least equal to a majority of the Warrant Shares issuable upon
exercise of all then outstanding Warrants.

 

(m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(n)     Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[SIGNATURE PAGE FOLLOWS]

 

- 9 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
delivered by its duly authorized officer on the day and year first above
written.

 

 

BIOLARGO, INC.

 

 

By:         /s/Dennis P. Calvert               

Name: Dennis P. Calvert, President

 

Address: 14921 Chestnut St.

Westminster, CA 92683

       

Holder: Lincoln Park Capital Fund, LLC

Security #: 33199

Date: January 31, 2019

Shares: 50,000

 

- 10 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

NOTICE OF EXERCISE – WARRANT

 

 

TO:     BIOLARGO, INC.

 

(1) The undersigned hereby elects to purchase _____________ common shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2) Unless said Warrant Shares will be delivered electronically via DWAC, please
issue the Warrant Shares in the name of the undersigned or in such other name as
is specified below in “book entry” form at the Company’s transfer agent.

 

If the Warrant Shares will be delivered electronically via DWAC, please issue
them to the following account:

 

Name of DTC Participant (broker-dealer at which the account of Holder to be

credited with the Warrant Shares is maintained):
_______________________________________

 

DTC Participant Number: _______________________________________

 

Name of Account at DTC Participant to be credited with the Shares:
_______________________

______________________________________________________________________________

 

Account Number at DTC Participant to be credited with the Shares:

_______________________________

 

 

_______________________________________

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

________________________________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
_______________________________________

Name of Authorized Signatory:
_________________________________________________________

Title of Authorized Signatory:
__________________________________________________________

Date: ___________________________________________________

Address for delivery of shares (no PO boxes):
______________________________________________

  ____________________________________________

 

Social Security Number / Tax Identification Number:
________________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

NOTICE OF TRANSFER –WARRANT

 

(To be signed only upon transfer of Warrant and subject to other conditions of
this Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
____________________________________________ the right represented by the
attached Warrant to purchase __________ shares of the Common Stock of BIOLARGO,
INC., to which the attached Warrant relates, and appoints _____________________
as Attorney-in-fact to transfer such right on the books of BIOLARGO, INC., with
full power of substitution in the premises.

 

The undersigned understands that any transfer of the attached Warrant is subject
to full compliance with Federal and applicable state securities laws and other
requirements, which requirements shall be determined and which issues shall be
decided by BIOLARGO, INC., in its sole and absolute discretion, prior to
consenting to and recognizing such transfer.

 

Dated:                                                                    

 

     

(Signature must conform in all respects to the name of

the Holder as specified on the face of the Warrant)

                  (Address)

 

 

Signed in the presence of:                                                     
                                                                               
      

 

 